Blandford, J.
An exemption can be set apart to a debtor in choseS in action as well as in any other species of property; and when so set» .apart, it is free from judicial' interferenge. Therefore where a judgment *373creditor had garnished the executor of the estate of the defendant’s deceased father, in order to subject the interest of the defendant therein, and the defendant as head of a family had set apart to him as an exemption certain choses in action bequeathed to him by his father’s will, it was proper to refuse to enjoin the execution from turning over to the defendant the choses in action so set apart, and to appoint a receiver to take charge of the exempted assets and invest them so as to secure the plaintiff after the termination of the homestead estate. 61 Ga., 154.
Charles N. West, by King & Spalding, for plaintiff in error.
Lester & Ravenel, for defendants.
Judgment affirmed.